Citation Nr: 1134242	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  94-47 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for dysthymia, from June 15, 1993 to April 27, 1994, on an extraschedular basis.

2.  Entitlement to a rating higher than 50 percent for dysthymia, from July 1, 1994 to January 3, 1997, on an extraschedular basis.

3.  Entitlement to a rating higher than 50 percent for dysthymia, from March 1, 1997 to January 12, 2000, on an extraschedular basis.

4.  Entitlement to a rating higher than 70 for dysthymia, from January 13, 2000, on an extraschedular basis.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1977 to January 1978 and June 1983 to June 1993.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

As a preliminary matter, the Board notes that in July 2009 the Board adjudicated the Veteran's claims of entitlement to increased ratings for dysthymia on a schedular basis, and remanded this case for consideration of increased ratings on an extraschedular basis only.  The Veteran did not file a Notice of Appeal of the Board's July 2009 determination with the United States Court of Appeals for Veterans Claims (Court) and therefore the July 2009 Board decision adjudicating increased schedular evaluations became final based on the evidence then of record.  See 38 U.S.C.A. § 7266.  As such, the issues of entitlement to increased schedular ratings are no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to increased ratings for her dysthymia, on an extraschedular basis.  She asserts that she can no longer work due to her psychiatric symptoms.  In a March 2011 Supplemental Statement of the Case (SSOC) the RO decided submission for extraschedular consideration to the Director of the Compensation and Pension Service or the Under Secretary for Benefits was not warranted.

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

The Board notes that the Veteran asserts her dysthymia prevents her from working.  During the March 2011 VA psychiatric examination, she reported that when she did try to work, she lost most of the day due to psychiatric symptoms.  Specifically, she stated that out of an eight-hour day, she lost up to six hours of efficient work time due to symptoms including irritability, impaired concentration, anxiety, and depression.  See March 2011 VA examination.  In this regard, the Board notes that she is competent to give evidence about what she experiences; for example, she is competent to discuss current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

Additionally, the Veteran has been frequently hospitalized for her dysthymia.  During the March 2011 VA examination, the examiner noted that the Veteran has been admitted to the Jackson VA Medical Center approximately 12 times from 1994 to 2009.  She also attempted suicide approximately ten months prior to the March 2011 VA examination and was hospitalized overnight.  Furthermore, the March 2011 VA examiner indicated the Veteran's depression, irritability, and impaired concentration have caused impairment in social and industrial functioning.  She was assigned a global assessment of functioning score of 45.  A score of 45 indicates serious impairment in social or occupational functioning - for example having no friends, or unable to keep a job.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

The medical evidence suggests that there is marked impairment with employment and frequent hospitalizations.  In light of this, submission to the Director of the Compensation and Pension Service or the Under Secretary for Benefits for extraschedular consideration under 38 C.F.R. § 3.321 (b)(1) is required.

Also, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Veteran claims that she has difficulty working due to her service-connected disabilities.  See April 2009 statement.  The Board finds that the record raises a claim for a TDIU rating.  The Board cannot adjudicate this issue in the first instance.



	(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA treatment records.

2.  Give the Veteran appropriate VCAA notice concerning her claim for a TDIU rating.

3.  Ask the Veteran to provide documentation from her employer (including potential employers or former employers) that addresses her work performance, attendance, and whether her disabilities interfere with her employment of the performance of her job.  Records showing missed time from work, release from employment based upon attendance or other reasons, and letters from employers and the like may be submitted by the Veteran and should be requested.  

4.  Submit the Veteran's claims for extraschedular ratings to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of extraschedular ratings.  

5.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, adjudicate her claims.  

6.  Following the adjudication of the claims, the Veteran and her representative should be provided an appropriate opportunity to respond to any adverse determination.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


